DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/6/2021 has been entered.

Notice to Applicant
3.	This communication is in response to the communication filed 5/6/2021.  Claim 3 is cancelled. Claims 1 are 15 currently amended. Claims 1-2 and 4-18 are currently pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1, 4-15 and 17-18 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.

CLAIM 1
building a patient readmission prediction model, the patient readmission prediction model based on a determination of patient attributes selected as being meaningful in predicting likelihood of post-discharge, potentially preventable patient readmission, wherein building the patient readmission prediction model comprises:

receiving patient data from at least one health care provider via a communication network, the received patient data corresponding to multiple patients to which at least one health care provider provides health care services, the at least one health care provider comprising the health care provider to which the admitted patient is admitted for care; analyzing the received patient data across a plurality of patient attributes using a statistics analytical model to determine statistical significance, for each patient attribute of the plurality of patient attributes, in predicting potentially preventable patient readmission,

selecting, from the plurality of patient attributes, multiple patient attributes determined to be statistically significant in predicting potentially preventable patient readmission using stepwise regression analysis employing at least one of significance level for selection (SLS) and significance level for elimination (SLE) to determine selection or exclusion of each statistically significant patient attribute; and

constructing the patient readmission prediction model from the multiple selected patient attributes and based on the determined statistical significance for each selected patient attribute of the multiple selected patient attributes, wherein a variable and coefficient for that variable are determined for each patient attribute of the multiple selected patient attributes, and included in an equation of the patient readmission prediction model, the equation including multiple variables and multiple coefficients wherein each variable corresponds to a patient attribute of the multiple selected patient attributes and the coefficient for that variable indicates a significance of that variable in predicting potentially preventable readmission of the patient,  wherein constructing the patient readmission prediction model based on the received patient claims data calibrates the patient readmission prediction model to the health care provider, wherein the calibrating facilitates improving prediction of potentially preventable readmission of patients of a health care provider of the at least one health care provide.

CLAIM 15
a memory;

a processor, in communication with the memory;

the memory storing:

patient data for a plurality of newly admitted patients admitted to a health care provider, the patient data being received from the health care provider via a communication network; and

program code comprising instructions that, when executed, cause the processor to: construct a patient readmission prediction model based on a determination of patient attributes selected as being meaningful in predicting likelihood of post-discharge, potentially preventable patient readmission, the patient readmission prediction model built by a plurality of steps comprising:

receiving patient claims data from the health care provider via the communication network, the patient claims data corresponding to multiple patients to which the health care provider provides health care services;

analyzing the patient claims data across a plurality of patient attributes using statistical analytical model to determine statistical significance, for each patient attribute of the plurality of patient attributes, in predicting potentially preventable patient readmission;

selecting, from among the plurality of patient attributes, multiple patient attributes determined to be statistically significant in predicting potentially preventable patient readmission using stepwise regression analysis employing at least one of significance level for selection (SLS) and significance level for elimination (SLE) to determine selection or exclusion of each statistically significant patient attribute; and

constructing the patient readmission prediction model from the multiple selected patient attributes and based on the determined statistical significance for each selected patient attribute of the multiple selected patient attributes, wherein a variable and coefficient for that variable are determined for each patient attribute of the multiple selected patient attributes, and included in an equation of the patient readmission prediction model, the equation including multiple variables and multiple coefficients wherein each variable corresponds to a patient attribute of the multiple selected patient attributes and the coefficient for that variable indicates a significance of that variable in predicting potentially preventable readmission of the patient, wherein constructing the patient readmission prediction model based on the received patient claims data calibrates the patient readmission prediction model to the health care provider, wherein the calibrating facilitates improving prediction of potentially preventable readmission of patients of a health care provider of the at least one health care provide.
	

*The limitations in bold cannot be reasonably practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite an abstract idea.  More specifically, independent claims 1 and 15 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1 recites “constructing the patient readmission prediction model from the multiple selected patient attributes and based on the determined statistical significance for each selected patient attribute of the multiple selected patient attributes, wherein a variable and coefficient for that variable are determined for each patient attribute of the multiple selected patient attributes, and included in an equation of the patient readmission prediction model, the equation including multiple variables and multiple coefficients wherein each variable corresponds to a patient attribute of the multiple selected patient attributes and the coefficient for that variable indicates a significance of that variable in predicting potentially preventable readmission of the patient” and independent claim 15 recites “constructing the patient readmission prediction model from the multiple selected patient attributes and based on the determined statistical significance for each selected patient attribute of the multiple selected patient attributes, wherein a variable and coefficient for that variable are determined for each patient attribute of the multiple selected patient attributes, and included in an equation of the patient readmission prediction model, the equation including multiple variables and multiple coefficients wherein each variable corresponds to a patient attribute of the multiple selected patient attributes and the coefficient for that variable indicates a significance of that variable in predicting potentially preventable readmission of the patient” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and recites certain methods of organizing human activity which encompasses both certain 
In regards to (2A2), the claims do not recite additional elements (a memory, a processor in communication with the memory, and a communication network) that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a memory, a processor, etc. which are merely well-known general purpose computers, components and/or technologies that receive, store, transmit, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0038]-[0039] of applicant's specification (US 2019/0267141) recites that the system/method is implemented using a server having a memory, a RAM, a hard disk, etc. which is merely a well-known general purpose or generic-type computer. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Double Patenting
5.	Claims 2 and 16 of this application are patentably indistinct from claims 1, 15 and/or 25 of Application No. 13/744502. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

5.1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

s 2 and 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 15 and/or 25 of prior U.S. Patent No. 10325064. This is a statutory double patenting rejection.

Response to Arguments
6.	Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 5/6/2021.

6.1.	Applicant argues, on page 9 of the response, that the pending claims are eligible subject matter at least by incorporation of the claim amendments in independent claims 1 and 15.
	In response, it is respectfully reiterated that the pending claims are not directed to solving a technological problem per se, rather the claims are attempting to solve a problem rooted in a business process (i.e., predicting and managing patient readmission) by using well-known general purpose computers to automate what otherwise could be done manually. Moreover, the alleged improvements of the pending claims pertain to the abstract idea itself, rather than improvements to the technology (i.e., computer technology or computer field). For example, the claims recite a general purpose computer (i.e., processor) without any limitations claiming that the general purpose computer has been improved, such as, by making the general purpose computer operate faster, improving the general purpose computer's data storage capabilities, etc. In short, the focus of the pending claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
	Accordingly, it is respectfully submitted the pending claims are not patent-eligible under 35 U.S.C. § 101 for the reasons set forth above, in section 4, supra, in previous office actions and incorporated herein.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313) 446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686